                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JKD HOLDINGS, LLC,            )
     Plaintiff,               )
vs.                           )                      No. 3:21-CV-0723-N (BH)
                              )
PRISON LITIGATION REFORM ACT, )
     Defendant.               )                      Referred to U.S. Magistrate Judge


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings

and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. The case will be dismissed by separate judgment.

       SIGNED this 21st day of May, 2021.




                                                                David C. Godbey
                                                           United States District Judge
